DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on February 5th, 2020. Claims 1-20  are pending in the application. As such, claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25th, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 15-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 7, claim 7 reads:
“…to predict a probability for each token based on likelihood that other users will include each of the tokens in their search query…”
	It is unclear whether the “likelihood” cited in this limitation refers to a single likelihood corresponding to each of the tokens in sum, or several likelihoods corresponding to each token individually. Turning to the specification, Paragraph 59 appears to indicate that there are several likelihoods corresponding to each token individually. For the purposes of expedited examination, the claim will be interpreted in this manner.
In regards to claim 8, claim 8 is dependent upon claim 7, and fails to render the subject matter of claim 7 definite. Thus, it is rejected on similar grounds.
In regards to claim 15, claim 15 reads:
“…to predict a probability for each token based on likelihood that other users will include each of the tokens in their search query…”
It is unclear whether the “likelihood” cited in this limitation refers to a single likelihood corresponding to each of the tokens in sum, or several likelihoods corresponding to each token individually. Turning to the specification, Paragraph 59 appears to indicate that there are several likelihoods corresponding to each token individually. For the purposes of expedited examination, the claim will be interpreted in this manner.
In regards to claim 16, claim 16 is dependent upon claim 15, and fails to render the subject matter of claim 15 definite. Thus, it is rejected on similar grounds.
In regards to claim 20, claim 20 reads:
“…to predict a probability for each token based on likelihood that other users will include each of the tokens in their search query…”
It is unclear whether the “likelihood” cited in this limitation refers to a single likelihood corresponding to each of the tokens in sum, or several likelihoods corresponding to each token individually. Turning to the specification, Paragraph 59 appears to indicate that there are several likelihoods corresponding to each token individually. For the purposes of expedited examination, the claim will be interpreted in this manner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, 12-14, 17-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jarboe et al. (U.S. Patent 7970754 B1, hereinafter “Jarboe”).
In regards to claim 1, Jarboe teaches:
A method comprising: 
receiving, by a network system (Col. 1, lines 44-46), a proposed title for a publication from a user during a publication creation process (Col. 1, lines 23-29: the release name may be a title for a publication; it should be noted that, while Jarboe directs their teachings to the modification of the document as a whole, the system is clearly capable of operating on documents small enough to be considered titles), the proposed title comprising a plurality of tokens (Col. 1, lines 44-50: the method analyzes keyword (i.e. token) frequency and positions) and the publication being associated with an item (Col. 2, lines 51-55: the content (i.e. publication) may include (i.e. be associated with) user-generated content (i.e. an item)), the plurality of tokens comprising at least all non-stock words in the proposed title (Col. 5, lines 65-67: a table of words to ignore (i.e. stock words) is first used to remove keywords and keyword phrases that are not of interest); 
based on the proposed title, identifying, using a hardware processor of the network system (Col. 2, lines 24-31), an importance of each token of the plurality of tokens in the proposed title (Col. 3, lines 37-48: the keywords are displayed along with data which might aid the user in determining the relative value (i.e. importance) of each keyword (i.e. token)); and 
causing presentation, by the network system, of a user interface that visually indicates the importance of each token of the plurality of tokens in the proposed title ((Col. 3, lines 37-48: the keywords are displayed along with data which might aid the user in determining the relative value (i.e. importance) of each keyword (i.e. token); See also Fig. 4).
In regards to claim 4, Jarboe further teaches:
The method of claim 1, wherein the causing presentation comprises including a recommendation to remove a token with low importance from the proposed title (Col. 6, lines 38-42: the expert system may recommend subtracting a keyword (i.e. token); also Col. 5, lines 3-14:  the recommended keyword densities and positions are based on ranking (i.e. importance); see also Col. 6, lines 49-56: target values may be determined by e.g. previously achieved high search engine ranking (i.e. high importance) for those keywords).
In regards to claim 5, Jarboe further teaches:
The method of claim 1, wherein the causing presentation comprises including a recommendation to add a new token to the proposed title (Col. 6, lines 38-42: the expert system may recommend adding a keyword (i.e. token); also Col. 5, lines 10-14: the system can recommend keywords that were not initially selected by the user (i.e. new tokens)).
In regards to claim 6, Jarboe further teaches:
The method of claim 5, further comprising: receiving an indication to add the new token to the proposed title; and updating the importance of each token in the proposed title based on the addition of the new token (Col. 4, lines 13-18: after each edit (i.e. indication to add a new token to the proposed title), the system may re-run the analysis (i.e. update the importance of each token based on the addition of the new token)).
In regards to claim 9, Jarboe teaches:
A system comprising: 
one or more hardware processors (Col. 2, lines 27-31); and 
a memory storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising (Col. 2, lines 27-31): 
receiving, by a network system (Col. 1, lines 44-46), a proposed title for a publication from a user during a publication creation process (Col. 1, lines 23-29: the release name may be a title for a publication; it should be noted that, while Jarboe directs their teachings to the modification of the document as a whole, the system is clearly capable of operating on documents small enough to be considered titles), the proposed title comprising a plurality of tokens (Col. 1, lines 44-50: the method analyzes keyword (i.e. token) frequency and positions) and the publication being associated with an item (Col. 2, lines 51-55: the content (i.e. publication) may include (i.e. be associated with) user-generated content (i.e. an item)), the plurality of tokens comprising at least all non-stock words in the proposed title (Col. 5, lines 65-67: a table of words to ignore (i.e. stock words) is first used to remove keywords and keyword phrases that are not of interest); 
based on the proposed title, identifying, using a hardware processor of the network system (Col. 2, lines 24-31), an importance of each token of the plurality of tokens in the proposed title (Col. 3, lines 37-48: the keywords are displayed along with data which might aid the user in determining the relative value (i.e. importance) of each keyword (i.e. token)); and 
causing presentation, by the network system, of a user interface that visually indicates the importance of each token of the plurality of tokens in the proposed title ((Col. 3, lines 37-48: the keywords are displayed along with data which might aid the user in determining the relative value (i.e. importance) of each keyword (i.e. token); See also Fig. 4).
In regards to claim 12, claim 12 is a system claim that performs the method of claim 4. As such, it is rejected on similar grounds.
In regards to claim 13, claim 13 is a system claim that performs the method of claim 5. As such, it is rejected on similar grounds.
In regards to claim 14, claim 14 is a system claim that performs the method of claim 6. As such, it is rejected on similar grounds.
In regards to claim 17, Jarboe teaches:
A machine-storage medium storing instructions that, when executed by one or more processors of a machine, cause the one or more processors to perform operations comprising (Col. 2, lines 24-26): 
receiving, by a network system (Col. 1, lines 44-46), a proposed title for a publication from a user during a publication creation process (Col. 1, lines 23-29: the release name may be a title for a publication; it should be noted that, while Jarboe directs their teachings to the modification of the document as a whole, the system is clearly capable of operating on documents small enough to be considered titles), the proposed title comprising a plurality of tokens (Col. 1, lines 44-50: the method analyzes keyword (i.e. token) frequency and positions) and the publication being associated with an item (Col. 2, lines 51-55: the content (i.e. publication) may include (i.e. be associated with) user-generated content (i.e. an item)), the plurality of tokens comprising at least all non-stock words in the proposed title (Col. 5, lines 65-67: a table of words to ignore (i.e. stock words) is first used to remove keywords and keyword phrases that are not of interest); 
based on the proposed title, identifying, using a hardware processor of the network system (Col. 2, lines 24-31), an importance of each token of the plurality of tokens in the proposed title (Col. 3, lines 37-48: the keywords are displayed along with data which might aid the user in determining the relative value (i.e. importance) of each keyword (i.e. token)); and 
causing presentation, by the network system, of a user interface that visually indicates the importance of each token of the plurality of tokens in the proposed title ((Col. 3, lines 37-48: the keywords are displayed along with data which might aid the user in determining the relative value (i.e. importance) of each keyword (i.e. token); See also Fig. 4).
In regards to claim 18, claim 18 is a device claim corresponding to the elements of claim 4. As such, it is rejected on similar grounds.
In regards to claim 19, claim 19 is a device claim corresponding to the elements of claim 5. As such, it is rejected on similar grounds.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarboe as applied to claim 1 above, and further in view of Kenthapadi et al. (U.S. Patent Application Publication 2017/0060928 A1, hereinafter “Kenthapadi”).
In regards to claim 2, Jarboe fails to explicitly teach that the importance of a token is based on a probability that other users will include the token in their search query for similar items to the item.
In a related art, Kenthapadi teaches a search engine optimization system that prioritizes keywords based on their contribution to the ranking of a job posting (Abstract). Notably, the system generates priority scores (i.e. importance) using a probabilistic model that takes into account a value expressing how likely the keyword is to be included in a search query as a search term and a value expressing how likely is a search that includes the keyword as a search term is to produce relevant results (Paragraph 19; i.e. the probability that other users will include the token in their search query for similar items to the item). Kenthapadi suggests that their system may provide a rich search experience by more correctly valuing over-utilized keywords (Paragraph 18).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Jarboe to incorporate the teachings of Kenthapadi to include the prioritization of keywords based on a value expressing how likely the keyword is to be included in a search query as a search term as well as a value expressing how likely a search that includes the keyword as a search term is to produce relevant results. Doing so may have provided for a rich search experience by more correctly valuing over-utilized keywords, as suggested by Kenthapadi (Paragraph 18).
Thus, the combination of Jarboe and Kenthapadi teaches:
The method of claim 1, wherein the importance of a token is based on a probability that other users will include the token in their search query for similar items to the item (Kenthapadi, Paragraph 19: the system generates priority scores (i.e. importance) using a probabilistic model that takes into account a value expressing how likely the keyword is to be included in a search query as a search term (i.e. probability that other users will include the token in their search query) and a value expressing how likely a search that includes the keyword as a search term is to produce relevant results (that is, for similar items to the item)).
In regards to claim 7, Jarboe fails to explicitly teach using a prediction model to predict a probability for each token based on likelihood that other users will include each of the tokens in their search query for items similar to the item, the importance being based on the probability.
In a related art, Kenthapadi teaches a search engine optimization system that prioritizes keywords based on their contribution to the ranking of a job posting (Abstract). Notably, the system generates priority scores (i.e. importance) using a probabilistic model that takes into account a value expressing how likely the keyword is to be included in a search query as a search term and a value expressing how likely is a search that includes the keyword as a search term is to produce relevant results (Paragraph 19; i.e. the probability that other users will include the token in their search query for similar items to the item). Kenthapadi suggests that their system may provide a rich search experience by more correctly valuing over-utilized keywords (Paragraph 18).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Jarboe to incorporate the teachings of Kenthapadi to include the use of a probabilistic model for the prioritization of keywords based on a value expressing how likely the keyword is to be included in a search query as a search term as well as a value expressing how likely a search that includes the keyword as a search term is to produce relevant results. Doing so may have provided for a rich search experience by more correctly valuing over-utilized keywords, as suggested by Kenthapadi (Paragraph 18).
Thus, the combination of Jarboe and Kenthapadi teaches:
The method of claim 1, wherein the identifying the importance comprises using a prediction model (Abstract: the system uses a probabilistic to predict a probability for each token based on likelihood that other users will include each of the tokens in their search query for items similar to the item, the importance being based on the probability (Kenthapadi, Paragraph 19: the system generates priority scores (i.e. importance) using a probabilistic (i.e. prediction) model that takes into account a value expressing how likely the keyword is to be included in a search query as a search term (i.e. probability that other users will include the token in their search query) and a value expressing how likely a search that includes the keyword as a search term is to produce relevant results (that is, for similar items to the item)).
In regards to claim 10, claim 10 is a system claim that performs the method of claim 2. As such, it is rejected on similar grounds.
In regards to claim 15, claim 15 is a system claim that performs the method of claim 7. As such, it is rejected on similar grounds.
In regards to claim 20, claim 20 is a device claim corresponding to the elements of claim 7. As such, it is rejected on similar grounds.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarboe as applied to claim 1 above, and further in view of Kamdar et al. (U.S. Patent Application Publication 2015/0154294 A1, hereinafter “Kamdar”).
In regards to claim 3, Jarboe fails to explicitly teach presenting a higher importance token in a larger size than a lower importance token.
In a related art, Kamdar teaches a method for suggesting domain names (domain names can be considered to be the “title” of a website, where a website may be considered an online “publication”) based on how frequently terms appear and/or how frequently terms appear together in a body of text (Abstract). Notably, Kamdar teaches representing keywords in a “tag cloud” wherein higher priority keywords may be made larger or more prominent than lower priority keywords (Paragraph 59). Kamdar suggests that domains names that comprise frequently used terms and/or co-occurring terms may be displayed on a website more prominently, before or instead of domain names that comprise less frequently used and/or less frequently co-occurring terms (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Jarboe to incorporate the teachings of Kamdar to utilize the method for suggesting domain names based on how frequently terms appear and/or how frequently terms appear together in a body of text. Doing so may have helped items be displayed on a website more prominently, as suggested by Kamdar (Abstract).
Thus, the combination of Jarboe and Kamdar teaches:
The method of claim 1, wherein the causing presentation comprises presenting a higher importance token in a larger size than a lower importance token (Kamdar, Paragraph 59: keywords are represented in a “tag cloud” wherein higher priority keywords may be made larger or more prominent than lower priority keywords).
In regards to claim 11, claim 11 is a system claim that performs the method of claim 3. As such, it is rejected on similar grounds.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jarboe and Kenthapadi as applied to claim 7 above, and further in view of Dawson (U.S. Patent 8494897 B1).
In regards to claim 8, while Jarboe does teach the use of a neural network to learn the structure of tokens in a neural network (Jarboe, Col. 7, lines 4-15: clickthrough (i.e. title selected in response to the search query) estimates are associated with keyword density and position data (i.e. structure of the tokens); Jarboe, Col. 7, lines 29-36: a neural network may be trained using retrieved values to output these target values), Jarboe and Kenthapadi do not explicitly teach collecting historical data of search queries and titles selected in response to the search queries, a search query and title selected in response to the search query forming a data pair; and training the prediction model using the data pair.
In a related art, Dawson teaches an analytics system that may be used to identify and compare network sites that satisfy particular criteria, to identify and compare keywords associated with these sites, and to assess characteristics of typical users of these sites (Abstract). Notably, Dawson teaches generating and providing a table (that is, pairing) for a plurality of sites listing the search terms (i.e. search queries) that sent traffic to each site (Col. 8, lines 44-52; i.e. titles selected in response to the search queries). Furthermore, Dawson also describes an algorithm for creating a model of the likelihood (i.e. prediction model) of user click-throughs (i.e. titles selected in response to the search queries) as a function of search result rank for a given search query (Col. 35, lines 10-31). Dawson directs their teachings to Search Engine Optimization, noting that their system is designed to increase the number of visitors to a website (i.e. publication) and increase a website’s rank in the search results displayed in search engines (Col. 3, lines 33-49).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Jarboe and Kenthapadi to incorporate the teachings of Dawson to include the analytics system. Doing so may have helped users to increase the number of visitors to a website and increase a website’s rank in the search results displayed in search engines, as taught by Dawson (Col. 3, lines 33-49; note that e.g. Jarboe, Col. 1, lines 19-23, describe a similar goal).
Thus, the combination of Jarboe, Kenthapadi, and Dawson teach:
The method of claim 7, further comprising generating the prediction model, the generating comprising: 
collecting historical data of search queries and titles selected in response to the search queries, a search query and title selected in response to the search query forming a data pair (Dawson, Col. 8, lines 44-52: Dawson teaches generating and providing a table (that is, pairing) for a plurality of sites listing the search terms (i.e. search queries) that sent traffic to each site (i.e. titles selected in response to the search queries); and 
training the prediction model using the data pair, the training including learning a structure of the tokens in the titles of the data pair using a neural network (Jarboe, Col. 7, lines 4-15: clickthrough (i.e. title selected in response to the search query) estimates are associated with keyword density and position data (i.e. structure of the tokens); Jarboe, Col. 7, lines 29-36: a neural network may be trained using retrieved values to output these target values; see also Dawson, Col. 35, lines 10-31, describing the generation of a prediction model).
In regards to claim 16, claim 16 is a system claim that performs the method of claim 8. As such, it is rejected on similar grounds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655                                                                                                                                                                                                        
	/EDGAR X GUERRA-ERAZO/               Primary Examiner, Art Unit 2656